Title: From Thomas Jefferson to Robert Quarles, 8 June 1793
From: Jefferson, Thomas
To: Quarles, Robert



Sir
Philadelphia June 8. 1793.

I received, on the 3d. instant your favor of May 19. and immediately transmitted it to the accountant of the war office, and now inclose you his answer. Whatever you shall think proper to decide on this subject, if you will be so good as to inform me by letter, it shall be properly communicated, and brought to such an issue as the laws will justify. I am Sir Your very humble servt

Th: Jefferson

